Citation Nr: 1335058	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.  

2.  Entitlement to service connection for left hand carpal tunnel syndrome secondary to service-connected right hand carpal tunnel syndrome.  

3.  Entitlement to service connection for a lung disability.  

4.  Entitlement to an initial disability evaluation higher than 10 percent for right ankle sprain.  

5.  Entitlement to an initial disability evaluation higher than 10 percent for thoracolumbar pain syndrome.  

6.  Entitlement to an initial compensable evaluation for a rash on the right buttock.  

7.  Entitlement to an initial compensable disability evaluation for right hand for carpal tunnel syndrome.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran had active service from August 2007 to February 2008 and from August 2008 to May 2009, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an April 2010 VA Form 9, the Veteran withdrew the claim for a higher initial rating for service-connected tinnitus.  
The Veteran's June 2013 correspondence raises the issue of entitlement to service connection for facial/bumps and erectile dysfunction, and indicates he is seeking a higher evaluation for posttraumatic stress disorder (PTSD).  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Veteran testified before the undersigned at a Travel Board hearing in August 2013.  A transcript of the hearing is of record.  

In an August 2012 rating decision, the RO denied a total disability rating based on individual unemployability (TDIU).  Correspondence regarding that issue was received in April 2013 and August 2013, but no statement of the case has been issued.  

The issues of service connection for left hand carpal tunnel syndrome and a lung disability, along with the increased rating claims for a right ankle sprain, thoracolumbar pain syndrome, a right buttock rash, right hand for carpal tunnel syndrome, and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral plantar fasciitis is causally related to active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran asserts entitlement to service connection for bilateral plantar fasciitis, to include as secondary to a service-connected right ankle sprain.  

The Veteran's DD Form 214 reflects that he was called to active duty in support of Operation Iraqi Freedom/Operation Enduring Freedom.  

The RO's July 2009 Formal Finding reflects limited service treatment records are available.  In such cases, the Board has a heightened duty to explain its findings and consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Available service treatment records reflect the Veteran's complaints of bilateral foot pain, and the impression of x-ray examination of the feet in November 2007 was mild pes planus deformity, right greater than left.  A November 2007 entry notes a diagnosis of "OTHER ENTHESOPATHY OF ANKLE AND TARSUS."  A December 2008 service treatment record notes he wore inserts for flat feet, and bony tenderness over the fifth metatarsal was reported.  Achilles bursitis or tendinitis was diagnosed in January 2008 and February 2008.  A December 2008 record reflecting complaints of back pain notes that he was wearing interceptor body armor (IBA).  

The October 2012 VA examiner opined that it is less than likely that the Veteran's currently diagnosed bilateral plantar fasciitis is related to service, noting no service treatment records relating to plantar fasciitis.  However, in addition to the findings reflected in the service treatment records, a May 1, 2009 Report of Medical Assessment received from the Defense Personnel Records Information Retrieval System (DPRIS), however, reflects the Veteran expressed "foot concerns," and reported having bilateral plantar fasciitis.  

An opinion based on an inaccurate factual history, is of diminished probative value, if any.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

A January 2010 VA treatment record reflects the Veteran complained of foot pain, and a history of having injured his right foot on a wooden palate in Iraq was noted.  Although the Veteran is competent to report his symptoms, his self-reported medical history is not transformed into competent medical evidence simply because the transcriber is a medical professional.  Regardless, there is no indication that the examiner considered the Veteran's statements regarding in-service occurrence, further diminishing the probative value of the October 2012 VA opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

Although the October 2012 VA opinion notes the Veteran's current symptoms began after surgery in 2011 for insertion of a subtalar stent associated with the service-connected right ankle sprain, both the February 2013 VA opinion and a May 2013 private opinion note the surgery was associated with the Veteran's flat feet.  

Against this background is the May 2013 opinion from the Veteran's private doctor noting the Veteran was currently diagnosed with pes planus, lateral ankle instability and plantar fasciitis.  The doctor stated that plantar fasciitis is sometimes a manifestation of symptomatic flat foot.  It was noted that with the increased strain the Veteran encountered during service, micro tearing of the plantar fascia does occur, and can be the manifestation of the Veteran's duty in Iraq when he was subjected to heavy loads on the lower extremity.  

In reaching a determination the Board has accorded significant probative value to the May 2013 private opinion.  A rationale for the opinion was provided and the opinion is not inconsistent with the contemporaneous evidence.  

The evidence is, at least, in equipoise.  Resolving doubt in the Veteran's favor, service connection for bilateral plantar fasciitis is warranted.  
ORDER

Service connection for bilateral plantar fasciitis is granted.  


REMAND

In view of the Veteran's testimony to the effect that the service-connected disabilities on appeal are worse since the last VA examinations in October 2012, the Veteran is to be afforded contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected thoracolumbar pain syndrome, rash on the right buttock, right hand carpal tunnel syndrome, and right ankle sprain.  

The record establishes the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, service connection may be established under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.317 (2012).  He asserts onset of shortness of breath in association with weekly sand storms, fuels, fumes, and/or a chlorine bomb attack during service in Iraq.  

Available service treatment records reflect an upper respiratory infection in November 2008, and a December 2008 record reflects the Veteran's complaints of pain in both wrists.  In addition, included with the service treatment records are two Reports of Medical Assessment.  Although dated only several days apart, there are significant differences in the contents of the reports.  For example, the assessment report completed on May 4, 2009, and received from the Defense Personnel Records Information Retrieval System (DPRIS) in August 2009, merely notes the Veteran's complaints of shortness of breath with running.  In contrast, the report submitted by the Veteran, dated May 9, 2009, and received on April 13, 2010, reflects the following:

Chlorine IED exploded while on convoy, service member medical evacuated by ground unit on February 2009 to FOB; admitted to treating facility on FOB, received three weeks quarters and reassignment of duties.

. . .

received breathing inhaler to help with breathing . . . 

. . .

Asthma inhaler must be on person at all times due to exposure to chlorine exposure.  

At the hearing, the Veteran testified to having had no treatment in association with shortness of breath during the asserted in-service exposures.  

In view of the above, verification as to whether the May 9, 2009 Report of Medical Assessment is a part of the official record is necessary.  

Although the July 2009 VA examination report notes no evidence of current lung disease, and that shortness of breath had improved since the Veteran had been out of the environment in Iraq, the Veteran testified that his shortness of breath has gotten worse since the July 2009 VA examination.  The Veteran is to be afforded a VA examination to obtain an opinion as to whether any current lung disability is related to active service.  

With respect to service connection for left hand carpal tunnel syndrome, to include as secondary to service-connected right hand carpal tunnel syndrome, a November 2008 service treatment record reflects the Veteran was diagnosed with carpal tunnel syndrome in the right hand during basic training, and a December 2008 service treatment record reflects the Veteran's complaints of pain in both wrists.  

Although a normal left hand was reported on VA peripheral nerves examination in July 2009, in the view of the evidence and the Veteran's testimony, the Veteran is to be afforded a VA examination to obtain an opinion as to whether any left hand carpal tunnel syndrome is related to service or service-connected right hand carpal tunnel syndrome.  

The Board construes the additional evidence submitted within one year of the RO's denial of TDIU as a notice of disagreement.  Accordingly, a statement of the case must be issued.   

Accordingly, the case is REMANDED for the following action:

1.  Determine, through the National Personnel Records Center (NPRC) or other appropriate channels, whether the May 9, 2009 Report of Medical Assessment is an official document which must be considered.  

2.  Schedule the Veteran for a VA a respiratory examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to state whether the complaints of shortness of breath are attributable to any known clinical diagnosis. 

If any lung/respiratory disability is determined to be attributable to a known clinical diagnosis, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed lung/respiratory disability is related to the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War, or otherwise related to active service?  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA carpal tunnel examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner must describe the severity of the Veteran's service-connected right hand carpal tunnel syndrome. 

The examiner must state whether the complaints of left wrist pain are attributable to any known clinical diagnosis. 

If any left wrist disability is determined to be attributable to a known clinical diagnosis, to include carpal tunnel syndrome, is it at least as likely as not (a 50 percent or greater probability) that it is related to service? 

The examiner must also comment on whether any diagnosed left wrist carpal tunnel syndrome is aggravated by the service-connected right hand carpal tunnel syndrome, and if so, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the left hand carpal tunnel syndrome before the onset of aggravation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA right ankle sprain examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner must describe the severity of the Veteran's service-connected right ankle sprain.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA thoracolumbar pain syndrome examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner must describe the severity of the Veteran's service-connected thoracolumbar pain syndrome.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA right buttock rash examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner must describe the severity of the Veteran's service-connected right buttock rash.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Issue a supplemental statement of the case for the claim of entitlement to TDIU.

8.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


